DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 9-17 are pending.

Claim Objections
	Claims 7, 16, and 17 are objected to because of the following informalities:  The last 2 lines of each respective claim seems to have a grammatical mistake: “the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS” (emphasis added).  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7, 10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2015/0029964 hereinafter referred to as Seo ‘964) in view of Ekpenyong et al. (US# 2011/0305161 hereinafter referred to as Ekpenyong).

	RE Claim 7, Seo ‘964 discloses a user equipment (See Seo ‘964 FIG 11 - UE) comprising: 
	a controller configured to transmit a periodic Channel State Information (CSI) feedback related to a downlink channel state to a base station (See Seo ‘964 [0238] – periodic CSI giving feedback for DL channel), 
	wherein the controller is configured to transmit the periodic CSI feedback to the base station using a periodic Physical Uplink Shared Control Channel (PUSCH) resource (See Seo ‘964 [0212] – PUSCH data multiplexed with CSI) set by Semi-Persistent Scheduling (SPS) (See Seo ‘964 [0232], [0238] – PUSCH and CSI resources set by SPS),
	the controller is configured to receive setting information related to the SPS from the base station (See Seo ‘964 [0232] – configuring periodic PUSCH via SPS).
	Seo ‘964 does not specifically disclose 
	the setting information related to the SPS includes information indicating a transmission cycle in which the periodic CSI feedback is transmitted, and
	the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS.
	However, Ekpenyong teaches of 
	the setting information related to the SPS (See Ekpenyong [0056] – UL grant for PUSCH reporting) includes information indicating a transmission cycle in which the periodic CSI feedback is transmitted (See Ekpenyong [0056] – UL grant triggering a block of periodic CSI reporting on PUSCH), and
	the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS (See Ekpenyong [0056] –periodic CSI comprises M cycles of PUSCH report (i.e. M = 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system which configures PUSCH by SPS, as disclosed in Seo ‘964, wherein the setting information related to the SPS (i.e. setting information for PUSCH) includes information indicating a transmission cycle in which the periodic CSI feedback is transmitted, and the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS, as taught in Ekpenyong. One is motivated as such in order to improve CSI feedback performance by increasing CSI feedback payload (See Ekpenyong [0056]).

	RE Claim 10, Seo ‘964, modified by Ekpenyong, discloses a user equipment, as set forth in claim 7 above, wherein the controller is configured to measure the downlink channel state based on a reference signal transmitted from the base station (See Seo ‘964 [0119] – measuring downlink reference signals to determine feedback), and the reference signal is selected from a Multicast-Broadcast Single-Frequency Network Reference Signal (MBSFN-RS), a Cell-specific Reference signal (CRS), a Demodulation Reference Signal (DMRS), and a CSI Reference Signal (CSI-RS) (See Seo ‘964 [0119] – e.g. CRS, CSI-RS).

	RE Claim 16, Seo ‘964 discloses a base station (See Seo ‘964 FIG 11 - BS) comprising: 
	a controller configured to receive a periodic Channel State Information (CSI) feedback related to a downlink channel state from a user equipment (See Seo ‘964 [0238] – periodic CSI giving feedback for DL channel), 
	wherein the controller is configured to receive the periodic CSI feedback from the user equipment using a periodic Physical Uplink Shared Control Channel (PUSCH) resource (See Seo ‘964 [0212] – PUSCH data multiplexed with CSI) set by Semi-Persistent Scheduling (SPS) (See Seo ‘964 [0232], [0238] – PUSCH and CSI resources set by SPS), 
	the controller is configured to transmit setting information related to the SPS to the user equipment (See Seo ‘964 [0232] – configuring periodic PUSCH via SPS).
	Seo ‘964 does not specifically disclose 
	the setting information related to the SPS includes information indicating a transmission cycle in which the periodic CSI feedback is transmitted, and
	the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS.
	However, Ekpenyong teaches of 
	the setting information related to the SPS (See Ekpenyong [0056] – UL grant for PUSCH reporting) includes information indicating a transmission cycle in which the periodic CSI feedback is transmitted (See Ekpenyong [0056] – UL grant triggering a block of periodic CSI reporting on PUSCH), and
	the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS (See Ekpenyong [0056] –periodic CSI comprises M cycles of PUSCH report (i.e. M = 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system which configures PUSCH by SPS, as disclosed in Seo ‘964, wherein the setting information related to the SPS (i.e. setting information for PUSCH) includes information indicating a transmission cycle in which the periodic CSI feedback is transmitted, and the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS, as taught in Ekpenyong. One is motivated as such in order to improve CSI feedback performance by increasing CSI feedback payload (See Ekpenyong [0056]).

	RE Claim 17, Seo ‘964 discloses a chipset for controlling a user equipment (See Seo ‘964 FIG 11 - UE) comprising: 
	A processor and a memory coupled to the processor (See Seo ‘964 FIG 11), the processor configured to transmit a periodic Channel State Information (CSI) feedback related to a downlink channel state to a base station (See Seo ‘964 [0238] – periodic CSI giving feedback for DL channel), 
	wherein the processor is configured to transmit the periodic CSI feedback to the base station using a periodic Physical Uplink Shared Control Channel (PUSCH) resource (See Seo ‘964 [0212] – PUSCH data multiplexed with CSI) set by Semi-Persistent Scheduling (SPS) (See Seo ‘964 [0232], [0238] – PUSCH and CSI resources set by SPS),
	the processor is configured to receive setting information related to the SPS from the base station (See Seo ‘964 [0232] – configuring periodic PUSCH via SPS).
	Seo ‘964 does not specifically disclose 
	the setting information includes information indicating a transmission cycle in which the periodic CSI feedback is transmitted, and
	the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS.
	However, Ekpenyong teaches of 
	the setting information (See Ekpenyong [0056] – UL grant for PUSCH reporting) includes information indicating a transmission cycle in which the periodic CSI feedback is transmitted (See Ekpenyong [0056] – UL grant triggering a block of periodic CSI reporting on PUSCH), and
	the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS (See Ekpenyong [0056] –periodic CSI comprises M cycles of PUSCH report (i.e. M = 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system which configures PUSCH by SPS, as disclosed in Seo ‘964, wherein the setting information (i.e. setting information for PUSCH) includes information indicating a transmission cycle in which the periodic CSI feedback is transmitted, and the transmission cycle in which the periodic CSI feedback is transmitted is a cycle longer than a transmission cycle which set by the SPS, as taught in Ekpenyong. One is motivated as such in order to improve CSI feedback performance by increasing CSI feedback payload (See Ekpenyong [0056]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2015/0029964 hereinafter referred to as Seo ‘964) in view of Ekpenyong et al. (US# 2011/0305161 hereinafter referred to as Ekpenyong) and Belleschi et al. (US# 2019/0123923 hereinafter referred to as Belleschi).

	RE Claim 9, Seo ‘964, modified by Ekpenyong, discloses a user terminal, as set forth in claim 7 above. Seo ‘964, modified by Ekpenyong, does not specifically disclose wherein the CSI feedback is used in the base station to determine a transmission parameter to be applied to multicast/broadcast transmission.
	However, Belleschi teaches of wherein the CSI feedback is used in the base station to determine a transmission parameter to be applied to multicast/broadcast transmission (See Belleschi [0120] – determining how to retransmit, if necessary, based on CSI feedback).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo ‘964, modified by Ekpenyong, wherein the CSI feedback is used in the base station to determine a transmission parameter to be applied to multicast/broadcast transmission, as taught in Belleschi. One is motivated as such in order to increase reliability of multicast transmissions (See Belleschi [0001]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2015/0029964 hereinafter referred to as Seo ‘964) in view of Ekpenyong et al. (US# 2011/0305161 hereinafter referred to as Ekpenyong) and Chen et al. (US# 2014/0334400 hereinafter referred to as Chen).

	RE Claim 11, Seo ‘964, modified by Ekpenyong, discloses a user equipment, as set forth in claim 10 above. Seo ‘964, modified by Ekpenyong, does not specifically disclose wherein the controller is configured to determine a type of the reference signal used for measuring the downlink channel state according to whether Multicast-Broadcast Single-Frequency Network (MBSFN) transmission or Single Cell Point-To-Multipoint (SC-PTM) transmission is set in the user equipment by the base station.
	However, Chen teaches of wherein the controller is configured to determine a type of the reference signal used for measuring the downlink channel state (See Chen [0079], [0101] – UE may receive an indication of whether flexible subframes have reference signals transmitted in a manner corresponding to a new carrier type (NCT) or a legacy carrier type (LCT)) according to whether Multicast-Broadcast Single-Frequency Network (MBSFN) transmission or Single Cell Point-To-Multipoint (SC-PTM) transmission is set in the user equipment by the base station (See Chen [0120]-[0121] – MBSFN type).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI feedback system, as disclosed in Seo ‘964, modified by Ekpenyong, wherein the controller is configured to determine a type of the reference signal used for measuring the downlink channel state according to whether Multicast-Broadcast Single-Frequency Network (MBSFN) transmission or Single Cell Point-To-Multipoint (SC-PTM) transmission is set in the user equipment by the base station, as taught in Chen. One is motivated as such in order to provide flexibility to avoid interference and improve performance (See Chen Background; Summary).


Allowable Subject Matter
Claims 1-6, 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art teaches of transmitting aperiodic CSI feedback related to a downlink channel state based on predetermined conditions (See Seo) as well as transmitting/receiving a type of reference signal used for measuring the downlink channel state (See Liu). In addition, prior art teaches of reporting CSI on PUSCH using CRS/MBSFN-RS (See You ‘208) and setting MBSFN or SC-PTM (See You ‘882).
	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “a controller configured to transmit an aperiodic Channel State Information (CSI) feedback related to a downlink channel state to a base station, wherein in response to the controller determining that a predetermined condition is satisfied, the controller is configured to transmit the aperiodic CSI feedback in a multiplex transmission to the base station using a Physical Uplink Shared Control Channel (PUSCH) resource, the multiplex transmission including uplink data multiplexed with the aperiodic CSI feedback, the controller is configured to receive, from the base station, a type of a reference signal used for measuring the downlink channel state and a resource set of the reference signal the type of the reference signal is a Multicast-Broadcast Single-Frequency Network Reference Signal (MBSFN-RS) when Multicast-Broadcast Single-Frequency Network (MBSFN) transmission is set in the user equipment by the base station, and the type of the reference signal is a Cell-specific Reference signal (CRS) when Single Cell Point-To-Multipoint (SC-PTM) transmission is set in the user equipment by the base station”, as claimed (emphasis added).
	

Response to Arguments
Applicant's arguments filed 02/07/2022 regarding Claims 7, 9-11, 16, and 17, have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Ekpenyong reference).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. You et al. (US# 2015/0208208), You et al. (US# 2018/0262882), Yi et al. (US# 2019/0116007 – which teaches of CSI,SPS periodicity being multiples of TTI).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477